Citation Nr: 1526842	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, claimed as due to exposure to Agent Orange and to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for skin cancer, claimed as due to exposure to Agent Orange and to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for hypertension, claimed as due to exposure to Agent Orange and to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969, including service in Vietnam and at Camp Lejeune.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2014, the Veteran testified during a hearing at the Little Rock, Arkansas RO before the undersigned; a transcript of that hearing is of record.  Jurisdiction continues to reside with the Louisville RO.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A genitourinary disability did not manifest in service, kidney calculi (stones) did not manifest within the one year presumptive period, and a genitourinary disability is unrelated to service, to include exposure to Agent Orange and contaminated drinking water at Camp Lejeune.

2.  Skin cancer did not manifest in service, malignant tumors did not manifest within the one year presumptive period, and skin cancer is unrelated to service, to include exposure to Agent Orange and contaminated drinking water at Camp Lejeune
CONCLUSIONS OF LAW

1.  A genitourinary disability was not incurred in or aggravated by service and kidney stones may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
 
2.  Skin cancer was not incurred in or aggravated by service and malignant tumors may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  In October 2010, VA provided pre-adjudication notice of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and affording him VA examinations as to the etiology of his skin and kidney disabilities, to include whether they were due to contaminated drinking water at Camp Lejeune.  For the reasons discussed below, these examinations were adequate to decide the claims.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the August 2014 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  
See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors and kidney calculi (stones) are chronic diseases and the Board will therefore consider the provisions of 38 C.F.R. § 3.303(b) in its analysis.  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Further, veterans who served in Vietnam are presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain listed diseases are presumptively service-connected in veterans exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

Finally in this regard, any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See VA Training Letter 10-03 (revised May 29, 2013).  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that various toxic chemicals in the water exceeded current standards from 1957 to 1987 and represented a public health hazard.  The National Academy of Sciences' (NAS') National Research Council's (NRC's) reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  See NRC, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009).

The Veteran's primary arguments on appeal are that his skin cancer and genitourinary disability are related to either his Agent Orange exposure or contaminated water at Camp Lejeune.  Although neither skin cancer nor kidney stones are on the list of diseases presumed service connected in veterans exposed to Agent Orange or the list of 14 diseases with limited/suggestive evidence of an association with Camp Lejeune drinking water, the Veteran may still show that these disorders with which he has been diagnosed are related to his Agent Orange exposure or the contaminated drinking water at Camp Lejeune.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The private treatment records of Dr. D.W. and the Clopton Clinic contain diagnoses of basal and squamous cell carcinoma and kidney stones.  The Veteran has thus met the current disability requirement with regard to each claim.

On the July 2011 VA examination, the Veteran reported symptoms of difficulty starting his urinary stream, burning with urination, decreased force of flow, and frequent urination.  The only diagnosis was benign prostatic hypertrophy (BPH).  The physician found that the BPH was asymptomatic at the time of the examination, by physical examination and lab results.  She also found, as to problem associated with the diagnosis, "Benign Prostatic Hypertrophy, none, veteran does not have BPH or any other diagnosed 'kidney condition.' "  As the opinion of the nurse practitioner who conducted the July 2011 VA examination that the Veteran did not have a kidney condition was based on her examination findings, it is entitled to significant probative weight and the examination is adequate.  Cox v. Nicholson. 
20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," including a nurse practitioner, and the appellant bears the burden of rebutting the Board's presumption of competence).  There is no contrary medical opinion in the evidence of record.

Thus, the private treatment records and July 2011 VA examination report reflect that the only current disorder that the Veteran has in relation to his genitourinary system are kidney stones.  Although the July 2011 VA examiner did not diagnose this disorder and therefore did not express an opinion as to its etiology, the evidence does not indicate that the kidney stones may be associated with service.  There was no reference to kidney stones or other genitourinary symptoms in the service treatment records, the only genitourinary abnormality noted on the separation examination was mild phimosis, and there is no medical or lay evidence or allegation that the Veteran had kidney stones or any other genitourinary disorder in service or kidney stones within the one year presumptive period or for many years thereafter.  Moreover, although veterans are competent to testify as to some matters of diagnosis and etiology and to report a contemporaneous medical diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Veteran identified only kidney stones and BPH at the Board hearing and did not offer any specific evidence or theory as to why they were related to Agent Orange exposure.  Hearing transcript, at 12.  A remand for a VA examination as to whether the Veteran's kidney stones are related to service, to include Agent Orange or contaminated drinking water, is therefore not warranted.  See 38 U.S.C.A. § 5103(d) (VA examination or opinion warranted when current disability may be associated with service); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting low threshold for satisfying these criteria); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service does not suffice to warrant a VA examination).  The weight of the evidence is thus against a relationship between current genitourinary disability and service, to include Agent Orange exposure and exposure to contaminated water at Camp Lejeune, and against manifestation of kidney stones within the one year presumptive period.

As to his skin cancer, the Veteran reported on the January 2011 VA examination that he was diagnosed with skin cancer in the 1990s and was not sure when they started.  The VA examiner described the Veteran as a vague historian, not very sure about the onset of his skin disorder or the treatments that followed.  The diagnosis was residuals scars from removal of skin cancer lesions.  With regard to whether the Veteran's skin cancer was related to contaminated drinking water at Camp Lejeune, the examiner indicated she could not resolve this issue without resort to mere speculation.

Based on the lack of probative value of this opinion, see Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule) and the fact that such opinions are disfavored, see In Jones v. Shinseki, 23 Vet.  App. 382 (2009), the RO requested clarification.  The nurse practitioner who conducted the July 2011 VA examination opined that the Veteran's skin cancers were less likely than not caused by his exposure to contaminated drinking water at Camp Lejeune.  
The rationale was that the skin cancer did not meet the criteria of those identified by the NRC for cancers associated with contaminated water at Camp Lejeune.  Because this opinion did not specifically address whether the Veteran's skin cancer was related to contaminated drinking water at Camp Lejeune, the RO sought a new opinion from a  VA physician.

In February 2012, after reviewing the claims file, a VA physician opined that the Veteran's skin cancer was not due to exposure to contaminated water at Camp Lejeune.  She noted that the Veteran's skin cancer was not one of the diseases that the NRC found had a limited/suggestive association with the contaminated water, but also that the Veteran had actinic keratoses (AK), which are skin lesions that occur from solar exposure and can be precursors to squamous cell cancer (SCCa).  According to the physician, the Veteran's skin type, described as "Type 2 (white: usually burn, difficult tan)," is genetically determined and most likely contributed to these conditions.  As the VA physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary probative opinion in the evidence of record.  
In addition, to the extent that the Veteran has opined that his skin cancer is related to the drinking water at Camp Lejeune, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  
To the extent that the Veteran is competent to opine on this question, the Board finds the specific, reasoned opinion of the VA physician to be of greater probative weight than the Veteran's general lay assertion on this question.

In addition, there was no reference to skin cancer in the service treatment records or at separation (as opposed to the skin rashes for which the Veteran is receiving service connection), and the Veteran did not claim and the evidence does not reflect that malignant tumors manifested within the one year presumptive period or until many years thereafter.  In addition, the Veteran has not been diagnosed with chloracne, which is the only skin disorder that is on the list of diseases presumed service connected in veterans exposed to Agent Orange, and did not offer any evidence other than a general assertion that his skin cancer is related to Agent Orange, which is not enough to warrant a VA examination on this question.  Waters, 601 F.3d at 1278-79.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a genitourinary disability and skin cancer.  The benefit of the doubt is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a genitourinary disability, claimed as due to exposure to Agent Orange and to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for skin cancer, claimed as due to exposure to Agent Orange and to contaminated water at Camp Lejeune, is denied.


REMAND

The Veteran has been diagnosed with hypertension and was exposed to Agent Orange.  Further, the Veteran has not offered any specific evidence or testimony as to why the hypertension is related to Agent Orange exposure.

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category. However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorizing of hypertension beginning in its 2006 Update and subsequent Updates.  See Fed. Reg. 20,308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.

Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309 (emphasis added).

The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A(d)(2)(B).  The CAVC has described this threshold of the statute as being low.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

Although the July 2011 VA examiner and the VA physician in April  2012 offered opinions as to why hypertension was not related to contaminated water at Camp Lejeune, no opinion has been offered as to whether hypertension is related to Agent Orange exposure.  A remand for a VA examination on this question is therefore warranted.

Accordingly, the claim for entitlement to service connection for hypertension is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate specialist physician as to whether the Veteran's hypertension is related to his presumed Agent Orange exposure.  The examiner should review the claims file and all necessary tests should be conducted.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his Agent Orange exposure.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


